                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MICHAEL BOWMAN, on behalf of himself
and a similarly situated class,                        Case No. 17-11630

         Plaintiffs,                                   Honorable Nancy G. Edmunds

v.

ART VAN FURNITURE, INC.,

         Defendant.
                                          /


 OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL APPROVAL
                 OF CLASS ACTION SETTLEMENT [48]


     This matter is before the Court on Plaintiff’s motion for final approval of class action

settlement. (Docket 48.) On July 23, 2018, the Court issued an order granting preliminary

approval of class action settlement in this matter. (Dkt. 39.) The Court held a fairness

hearing on October 24, 2018, at 1:00 p.m. Present at the hearing were Plaintiff’s counsel,

Defendant’s counsel and counsel for one of the objecting class members. For the reasons

that follow, the Court grants the motion for final approval of the class action settlement.

(Dkt. 48.)

I.   BACKGROUND

     Plaintiff Michael Bowman is an individual residing in White Lake, Michigan. (Am.

Compl. ¶ 5, dkt. 8.) Defendant Art Van Furniture is a retail furniture business with furniture

stores throughout Michigan and the Midwest, with a principal place of business in Howell,

Michigan. (Am. Compl. ¶¶ 1, 6.) Plaintiff alleges that he has received multiple prerecorded
calls from Defendant to his telephone without prior consent, in violation of the Telephone

Consumer Protection Act (TCPA), 47 U.S.C. § 227 et seq.

     Plaintiff alleges that he received a pre-recorded call on his landline telephone on

December 8, 2016 at 1:21 p.m. from phone number 517-552-0720, stating the following:

     Hi Robert this is Steve Baros, store manager at Art Van Furniture in Howell
     calling with an invitation you are going to love. This Saturday we are having a
     special VIP party where you can enter to win amazing prizes like a family trip
     to Disney World, $10,000 cash, or $1,500 in gift cards just for coming. You can
     press 1 at any time to opt-out or press 9 now to continue to receive VIP
     invitations. We will have food, fun, and entertainment for the whole family
     during this exciting VIP event. Plus Santa will be here from noon to 2pm. For
     more details, please call the store at 517-552-0720. Thanks and we look
     forward to seeing you this Saturday, December 10th from 9am to 10pm at our
     Howell Art Van Store. To hear this message again or to opt out of future
     automated notifications from Art Van please call 1-866-602-3689. Thanks and
     bye for now.

(Am. Compl. ¶ 20.) Plaintiff alleges receiving three more pre-recorded calls of a similar

nature in 2017. (Am. Compl. ¶ 21, 23, 24.) Plaintiff alleges that during the relevant time

periods, he did not consent orally or in writing for Defendant to place the prerecorded

telephone calls to his landline or cell phone and therefore, Defendant had not obtained his

prior written express consent to place calls to his telephone using a prerecorded voice, in

violation of the TCPA. (Am. Compl. ¶ 26.)

     Plaintiff filed this action on May 23, 2017, seeking to bring suit under the TCPA on

behalf of himself and a class of similarly situated individuals. (Dkt. 1.) Plaintiff sought an

injunction and an award of statutory damages. (Am. Comp. ¶ 29.) After the suit was filed,

the parties engaged in informal discovery, during which talks led to a mediation with the

retired Hon. Magistrate Judge Morton Denlow of JAMS, Chicago. (Pl.’s Mot. 1; Woodrow

Decl. ¶ 13, Pl.’s Mot. Ex. A, dkt. 48-1.) Although the parties did not reach settlement at the


                                              2
mediation, they continued to participate in telephone conferences with Judge Denlow.

(Woodrow Decl. ¶ 17.) Defendant had also filed a motion to dismiss, which was scheduled

for hearing. (Dkt. 18.) The parties ultimately came up with a settlement, Defendant

withdrew it’s motion to dismiss, and on April 26, 2018, Plaintiff filed a motion for preliminary

approval of class action settlement. (Dkt. 35.)

     The settlement agreement includes both the creation of a Settlement Fund in the

amount of $5,875,000 and prospective injunctive relief. (Pl.’s Mot. For Preliminary Approval

2, dkt. 35, dkt. 35-1.) The settlement class is defined as “all individuals and entities who

were called by or on behalf of Art Van Furniture through the use of pre-recorded voice

technology between May 23, 2013 and the date of entry of the Preliminary Approval Order.”

(Settlement Agreement and Release, Definitions § II.36.) The Settlement Fund “will be used

to pay: (a) the Settlement Checks to Settlement Class Members who submit Valid Claim

Forms; (b) any Fee Award; (c) any Incentive Award approved by the Court; and (d) all

Settlement Administration Costs.” (Settlement Agreement and Release, Definitions §

II(39), Pl.’s Mot. For Preliminary Approval Ex. A, dkt. 35-1.)

     Each Settlement Class Member who submits a Valid Claim Form, qualifies for
     payment by having a number on the Class Lists, and is otherwise approved
     pursuant to Section III.2 shall be eligible to receive one (1) Claimant Payment
     equal to one (1) Award Unit, the value of which is to be determined by the
     following formula: Each Award Unit will have an equal monetary value
     determined by dividing the Net Settlement Fund (defined and calculated as the
     total Settlement Fund ($5,875,000.00 USD) less the sum of all Settlement
     Administration Costs, any Fee Award, and any Incentive Award to the
     Settlement Class Representative as approved by the Court) by the total
     number of Award Units (calculated based upon the number of eligible Class
     Members who file Valid Claim Forms).

(Settlement Agreement and Release, Settlement Consideration and Claims Procedure §

III(1)(d), Pl.’s Mot. For Preliminary Approval Ex. A, dkt. 35-1.)

                                               3
      The prospective injunctive relief portion is as follows:

      For a period of twenty-four (24) months following the Effective Date, and
      subject to changes in applicable law, Art Van agrees not to cause
      telemarketing calls to be placed to residential landline telephone numbers
      using pre-recorded voice technology without first obtaining the prior express
      written consent of the called party. Art Van also agrees to only contract with
      third-parties who affirmatively agree to abide by the TCPA and all related
      regulations in the placement of outbound telephone calls using pre-recorded
      voice technology.

(Settlement Agreement and Release, Settlement Consideration and Claims Procedure §

III(5), Pl.’s Mot. For Preliminary Approval Ex. A, dkt. 35-1.) Under the settlement

agreement, Art Van does not admit liability.

      On July 23, 2018, the Court entered an Order Granting Preliminary Approval of Class

Action Settlement in which the Court preliminarily approved settlement of the collective

action in accordance with the proposed settlement agreement presented to the Court,

appointed Steven Woodrow, Patrick H. Peluso and Taylor T. Smith of Woodrow & Peluso,

LLC, and Stefan L. Coleman of the Law Offices of Stefan Coleman, P.A., as class counsel,

authorized Plaintiff to disseminate notice and set the date for the final fairness hearing on

the proposed settlement agreement. (Dkt. 39.)

II.   DISCUSSION

      Review and approval of class settlements involves a two-step process: (1) preliminary

approval of the settlement and the content and method of class notice; and (2) final

approval after notice and a fairness hearing. See Gautreaux v. Pierce, 690 F.2d 616, 621

n.3 (7th Cir. 1982). The Court completed the first step in the review and approval process

and now considers final approval.




                                               4
     A. Notice

         1. Whether the Notice Plan Satisfies Due Process

     The Court considered whether the notice to the settlement class is “the best notice

that is practicable under the circumstances, including individual notice to all members who

can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). The Court

approved the notice plan when granting preliminary approval in July. Plaintiff provided a

detailed declaration by the Project Manager for Epiq Class Action & Mass Tort Solutions,

Inc. (“Epiq”), describing how the notice plan was carried out and attaching the notices. (Pl.’s

Mot. For Final Approval Ex. B, Marquez Decl., dkt. 48-2.) As mentioned in the prior motion

for preliminary approval, Plaintiff had initially estimated 1,150,000 class members with

names and physical addresses. Where names and addresses are reasonably available,

direct notice should be provided. See In re Auto Parts Antitrust Litig., 2016 WL 8201483,

at *2 (E.D. Mich. Dec. 28, 2016) (citing Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 174-

75 (1974)).

     Summary postcard notice was mailed via United States Postal Service on August 10,

2018, to 1,162,166 physical addresses; 103,751 postcards were returned as undeliverable

and of those, 77,372 were re-mailed to updated addresses. (Marquez Decl. ¶¶ 11, 13.)

Summary email notices were also sent to settlement class members with valid email

addresses. (Marquez Decl. ¶¶ 10, 11.) “As of October 9, 2018, Epiq has emailed and

mailed Notices to 1,167,769 unique Settlement Class Members, with notice to 86,600

unique, likely Settlement Class Members currently known to be undeliverable, which

resulted in an approximately 92.6% deliverable rate to identified likely Settlement Class

Members.” (Id. at ¶ 14.)

                                              5
     The Notice reached over 90% of the class. The summary postcard and the email

notice described the nature of the action, the class definition, notified of the alleged

violation or claim and that the Defendant denied violations and asserts defenses, notified

that class members could hire their own attorneys, provided the procedure and time frame

for requesting exclusion, and notified of the binding effect on class members of orders and

a judgment in this action. (Dkt. 48-2.) In addition to summarizing the key terms, it directed

class members to a “Full Notice” and “Claim Form” online. The email notice contained

slightly more detailed information than the postcard. (Dkt. 48-2.)

     The Court finds that the method, form and content of the Notice satisfies Rule 23 and

due process.

         2. Class Action Fairness Act (CAFA), 28 U.S.C. § 1715, Notification

     On October 5, 2018, Defendant filed a declaration on implementation of CAFA notice.

(Decl. On Implementation of CAFA Notice, dkt. 46.) The declaration was from the Legal

Notice Manager for Epiq Class Action & Claims Solutions Inc., stating that at the direction

of Defendant’s counsel, 57 officials, including the Attorney General for the United States,

and the Attorneys General of each of the 50 states, the District of Columbia and the United

States’ Territories were identified to receive CAFA notice (of proposed settlement of class

action) and on May 4, 2018, such notice packages were sent by Epiq via certified mail to

all, and additionally sent by United Parcel Service to the Attorney General of the United

States. (Decl. ¶¶ 5, 7, dkt. 46.) A list of the notice recipients, as well as a copy of the cover

letter, are attached to the declaration. (Dkt. 46-1, 46-2.) Defendant properly notified state

and federal officials pursuant to CAFA.

     B. Whether The Settlement Should Receive Final Approval

                                               6
     “Before approving a settlement, a district court must conclude that it is ‘fair,

reasonable, and adequate.’” Int’l Union, United Auto., Aerospace, and Agr. Implement

Workers of America v. General Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007) (citing Fed.

R. Civ. P. 23)); see also Fed. R. Civ. P. 23(e)(2). In its Order Granting Preliminary Approval

of Class Action Settlement (dkt. 39), the Court preliminarily approved the settlement class

for purposes of the Settlement Agreement, as defined as follows: “all individuals and

entities who were called by or on behalf of Art Van Furniture through the use of pre-

recorded voice technology between May 23, 2013 and the date of entry of the Preliminary

Approval Order.” (Settlement Agreement and Release at § II(36), dkt. 35-1; dkt. 39.) The

Court considered the factors of Fed. R. Civ. P. 23(a) and 23(b)(2) and (3), and confirms

and makes final the preliminary approvals set forth in the July 23, 2018 Order Granting

Preliminary Approval. (Dkt. 39.)

     The Sixth Circuit sets forth seven factors to be considered in final approval: “(1) the

risk of fraud or collusion; (2) the complexity, expense and likely duration of the litigation; (3)

the amount of discovery engaged in by the parties; (4) the likelihood of success on the

merits; (5) the opinions of class counsel and class representatives; (6) the reaction of

absent class members; and (7) the public interest.” International Union, 497 F.3d at 631.

         1. Risk Of Fraud Or Collusion

     The settlement agreement does not disclose grounds to doubt it’s fairness. There is

a presumption by courts of the absence of fraud or collusion in class action settlements

“unless there is evidence to the contrary.” IUE-CWA v. General Motors Corp., 238 F.R.D.

583, 598 (E.D.Mich. 2006). “The participation of an independent mediator in settlement

negotiations virtually insures that the negotiations were conducted at arm's length and

                                                7
without collusion between the parties.” Bert v. AK Steel Corp., 02-cv-467, 2008 WL

4693747, at *2 (S.D. Ohio Oct. 23, 2008).

     This settlement was negotiated by adversarial parties and experienced counsel, with

the help and oversight of mediator Judge Denlow of JAMS, Chicago. (Pl.’s Mot. For

Preliminary Approval 1, 5, dkt. 35) The parties engaged in a full day mediation, then a

series of follow-up telephone negotiations. (Woodrow Decl. ¶¶ 16-18, dkt. 35-2.) The

parties reached an agreement in principle prior to a scheduled hearing on Defendant’s

motion to dismiss. (Pl.’s Mot. 5; Woodrow Decl. ¶ 18, dkt. 35-2.) Plaintiff’s counsel engaged

in an investigation into Defendant and its alleged telemarketing calls, and the parties

exchanged some preliminary factual details, followed by information regarding the potential

class size. (Woodrow Decl. ¶¶ 3, 4, 14, dkt. 48-1.) Through this exchange of information,

Plaintiff’s counsel asserts that class counsel were able to “make an informed decision

regarding the appropriateness of the settlement.” (Woodrow Decl. 14-16, 20-22, dkt. 35-2.)

The proposed settlement agreement “appears to be the product of serious, informed, non-

collusive negotiation . . . .” In re Polyurethane Foam Antitrust Litigation, 2012 WL

12868246, at *4 (N.D. Ohio Jan. 23, 2012) (citing In re Nasdaq Market–Makers Antitrust

Litigation, 176 F.R.D. 99, 102 (S.D.N.Y. 1997)).

         2. Complexity, Expense And Likely Duration Of Litigation

     Plaintiff argues that absent settlement, the case could “drag on for years” and would

require voluminous formal discovery from both Defendant Art Van and its hired vendor.

     The Court acknowledges that the parade of activities Plaintiff lays out to argue that

litigation would be “predictably complex” and could extend for years is predominately the

normal trajectory of a case: discovery, dispositive motions, trial, appeals, etc. Yet Plaintiff

                                              8
points out that discovery would be required regarding the nature and purpose of the

telephone calls at issue, where Defendant disputes that they were for sales, and that such

a great number of class members could prove catastrophic for Defendant in a finding of

class-wide liability at trial with potential judgment of hundreds of millions of dollars.

         3. Amount of Discovery Engaged In By The Parties

     The parties did not engage in formal discovery. Plaintiff argues that this is not an

obstacle to final approval, as long as the parties have sufficient information to evaluate their

positions. See Griffin v. Flagstar Bancorp, Inc., 10-cv-10610, 2013 WL 6511860, at *3 (E.D.

Mich. Dec. 12, 2013) (citing Newby v. Enron Corp., 394 F.3d 296, 306 (5th Cir. 2004)). The

parties exchanged sufficient information to gauge class size, Defendant’s exposure, and

the ability to reach class members; Plaintiff investigated information related to Defendant’s

marketing and the nature of the pre-recorded messages at issue. (Woodrow Decl., Pl.’s

Mot. Ex. A, ¶¶ 3, 4, 14, 15, dkt. 48-1.) Given the issues raised by the alleged TCPA

violations, the parties had enough information to evaluate their positions for purposes of

settlement.

         4. Likelihood Of Success On The Merits

     The Court “cannot ‘judge the fairness of a proposed compromise’ without ‘weighing

the plaintiff's likelihood of success on the merits against the amount and form of the relief

offered in the settlement.’” International Union, 497 F.3d at 631. “Our task is not to decide

whether one side is right or even whether one side has the better of these arguments. . .

. The question rather is whether the parties are using settlement to resolve a legitimate

legal and factual disagreement.” Id. at 632. This Court has previously observed that “[t]he

prospect of a trial necessarily involves the risk that Plaintiffs would obtain little or no

                                               9
recovery.” In Re Cardizem CD Antitrust Litigation, 218 F.R.D. 508, 523 (E.D. Mich. 2003).

     The parties disagree on Defendant’s liability under the TCPA. Legal and factual

disputes exist, creating a risk with litigation. Defendant denies wrongdoing and issues exist

as to the nature and purpose of Defendant’s calls, including whether the events which the

calls promoted were for sales. (Pl.’s Mot. 8-9, dkt. 48.)

     Plaintiff argues that the proposed settlement agreement is reasonable and provides

fair relief, both monetary and prospective, to the class members. The $5,875,000

settlement fund would be reduced by amounts for settlement administration expenses, an

incentive award to the class representative, and a fee award, with the remaining amount

to be divided by the total number of Award Units (equal to the number of valid claims

approved by the Court). At the time of filing this motion, 31,471 class members had filed

claims and class counsel estimated that each claim would be worth roughly $98.87. (Dkt.

48 at 1.) In his motion for preliminary approval, Plaintiff provided a list of TCPA settlements

that were deemed fair and reasonable, in a range of award amounts per claimant. See e.g.,

Rose v. Bank of America Corp., 5:11-cv-02390, 2014 WL 4273358, at *10 (N.D. Cal. Aug.

29, 2014) (Although approved, the court noted that “the $20 to $40 range falls in the lower

range of recovery achieved in other TCPA class action settlements.”); Wilkins v. HSBC

Bank Nevada, N.A., 14 C 190, 2015 WL 890566, at *12 (N.D. Ill. Feb. 27, 2015) (“After

incorporating the court's reduced fee award, the money available to the class is

$29,199,661, resulting in a payment to each timely claimant of at least $101.94, and

possibly more . . . .”); see also Vasco v. Power Home Remodeling Group LLC, 15-4623,

2016 WL 5930876, at *8 (E.D. Pa. Oct. 12, 2016) (Finding that a distribution of “slightly

higher than $27.00” “is consistent with other class action settlements under the act.”). The

                                              10
Court finds that the proposed settlement offers fair and reasonable relief when weighed

against the risks of litigation and likelihood of collecting a large jury award1.

          5. Opinions Of Class Counsel And Class Representatives

       Class Counsel and Plaintiff Bowman support approval of the settlement. (Pl.’s Mot.

13, dkt. 48.) The Court previously considered Class Counsels’ qualifications and

experience in handling class action suits similar to this one and gives some weight to their

opinion that the settlement is in the best interest of the Class. (Order Granting Preliminary

Approval Of Class Action Settlement, dkt. 39; see also Pl.’s Mot. For Preliminary Approval,

Ex. B at Exs. 1, 2, dkt. 35-2.)

          6. Reaction of Absent Class Members

       Postcard and/or email notice was sent directly to 1,167,769 unique settlement class

members of which 86,600 are known to be undeliverable, resulting in 1,081,769 class

members noticed. (Pl.’s Mot. 15, dkt. 48; Marquez Decl. ¶ 14, dkt. 48-2.) Of these, 31,471

class members filed claims, 348 opted out and only three have filed objections. (Marquez

Decl. 14, dkt. 48-2.) The number opting out is approximately .03% of the number noticed.

The claims response rate among those who were noticed is approximately 2.9%. This

response rate is among those which courts have found acceptable. See e.g., Touhey v.

United States, No. 08-01418, 2011 WL 3179036 (C.D. Cal. July 25, 2011) (approving a 2%



   1
    Although Plaintiff argues that “liability could theoretically put Art Van into bankruptcy,
making recover much more difficult for the class,” Plaintiff provides no further evidence
or information supporting this assertion. (Pl.’s Mot. 12, dkt. 48.) Yet with 31,471 class
members filing claims, and a estimate of $500 per TCPA violation, quick math supports
that these claims alone could amount to $15,735,500 in violations alone, and that
assumes a single violation per class member. 47 U.S.C. § 227(b)(3). Plaintiff alleges
having received four pre-recorded calls from Defendant.

                                              11
response rate with no objections and no requests to opt out); Date v. Sony Electronics,

Inc., No. 07-15474, 2013 WL 3945981, at *9 (E.D. Mich. July 31, 2013) (“The number of

claims filed (6,594) represents approximately 4% of the total number of Televisions sold

(175,000).”); National Rural Telecomm. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 529 (C.D.

Cal. 2004) (“It is established that the absence of a large number of objections to a

proposed class action settlement raises a strong presumption that the terms of a proposed

class settlement action are favorable to the class members.”); see also In re Cardizem CD

Antitrust Litigation, 218 F.R.D. 508 (E.D. Mich. 2003) (“[C]onsumer opt outs to date have

been less than 1% of the number of consumer claimants.”). The claims response rate, the

numbers opting out, and the number objecting suggests a favorable reaction by absent

class members and weighs in favor of approving the settlement. See e.g., In re NASDAQ

Market–Makers Antitrust Litig., 187 F.R.D. 465, 478 (S.D.N.Y.1998) (observing that “[i]n

litigation involving a large class, it would be ‘extremely unusual’ not to encounter

objections.”)

     Class counsel addressed each of the objections in turn at the fairness hearing.

Counsel for one of the objectors appeared at the hearing and was heard. Here is a brief

summary of the objections:

     Letter from Caldonia, Michigan (dkt. 44). This objection was received on September

24, 2018. The objector writes that he would like to “see the case fail in favor of Art Van

Furniture.” (Dkt. 44.) He is a past customer of Defendant, he considers the calls from

Defendant a “courtesy” by providing announcements on special products or sale events,

and states that Defendant is “a reputable, long standing company that provides products

and jobs to those living in the communities where their stores exist.” (Dkt. 44.) He writes

                                            12
that “[i]t is a shame that is it less expensive for companies like Art Van Furniture to settle

out of court rather than having the dignity to be found not guilty in a court of law.” (Id.) In

response to this objection, Plaintiff points out that the objection suggests that Art Van could

win if it went to trial and the class members could get nothing, thus demonstrating that “the

Settlement is a fair and reasonable outcome.”

     Objection filed through ECF (dkt. 43). This objection dated September 25, 2018,

was sent by an attorney on behalf of himself. He filed a supplement on October 24, 2018,

past the objection deadline. (Dkt. 51.) He objects that he attempted to use the online claim

system and entered the only two telephone numbers he has records or memory of, but

neither number worked. He alleges that he entered his claim number and that there “was

no way to submit a claim form once the telephone number was rejected.” (Dkt. 43.) He has

reasons to believe he could be part of the class. He wonders whether he “in fact received

a pre-recorded voice message from Art Van Furniture during the class period; or rather, the

requirement of a telephone number for claims submission is deficient in that it omits class

members who in fact have been harmed from receiving benefits; or the database of

telephone numbers for eligibility to submit a claim is deficient, as evidenced by [his]

experience.” (Dkt. 43; see also Supplement dkt. 51.)

      Plaintiff responds that this objection is a request for assistance, it doesn’t undermine

the fairness of the Settlement, it could have been resolved with assistance from Class

Counsel or the Administrator, and that the same input was required of all class members

and 30,259 entered their affected phone numbers successfully when filing online. This

objection does not rule out user-error. The objector apparently requested data regarding

all failed attempts to file claims and the Administrator, Epiq, indicated that no such

                                              13
information is available. (Pl.’s Mot. For Final Approval, Woodrow Decl. Ex. A ¶ 25, dkt. 48-

1.) Plaintiff alleges that Class Counsel has since communicated with this individual about

processing his claim. (Pl.’s Mot. For Final Approval 29.)

       Objection Filed Through ECF By Counsel (Dkt. 42) The third objecting individual

is represented by counsel and timely filed an objection on September 21, 2018. (Dkt. 42.)

The second and third filings by this individual post-date the September 26, 2018 objection

deadline. (Dkt. 45, 50.) The post-deadline filings are captioned a “supplemental authority

in support of objection to settlement and objection to motion for fee award” (dkt. 45) and

“opposition to motion for final approval of class action settlement”2 (dkt. 50). The objecting

class member points out that Plaintiff’s/counsels’ efforts resulted in a settlement of 1% of

the potential recovery with class counsel seeking a third of that amount. She bases this

estimate on the TCPA statutory minimum damages of $500 per violation and class

counsel’s estimate that there are 1,150,000 potential class members, asserting that the

class members’ claims represent $575,000,000 in potential statutory damages. (Dkt. 42

n.1) Her timely objections are the following: The case settling within a year of filing and the

lack of formal discovery; a settlement that is allegedly 1% of the potential recovery for these

claims; that the notice was not specific enough with respect to potential recovery, including

statutory damages and the fee award; that the settlement agreement is essentially a “fair



   2
    These “supplements” contained objections raised for the first time after the objection
deadline. Yet they were fully addressed at the hearing by objecting counsel and
Plaintiff’s counsel. Plaintiff has adequately distinguished those cases on which the
objecting individual relied. See e.g., Snyder v. Ocwen Loan Servicing, LLC, 2018 WL
4659274 (N.D. Ill. Sept. 28, 2018) (the individual award unit was only $39 each-- lower
than anticipated-- and it released claims for no consideration against banks who had
been joined as defendants and were potentially liable.).

                                              14
sailing” provision with respect to allowing Plaintiff’s counsel to seek 33% of the settlement

fund and that a lodestar method of calculating the fee is more appropriate in these

circumstances than a one-third contingent fee. (Dkt. 42.)

     The Court agrees with Plaintiff that the recovery in this settlement is consistent with

other TCPA class action settlements. (Pl.’s Mot. For Final Approval 20-21.) Further, Plaintiff

argues that the $500 per call statutory penalty is not a certain minimum, and that including

in the notice treble damages information and the objector’s estimate that the potential

recovery could exceed $500,000,000 would have been misleading and confusing. “Due

process ‘does not require the notice to set forth every ground on which class members

might object to the settlement.’” Gooch v. Life Investors Ins. Co. of America, 672 F.3d 402,

423 (6th Cir. 2012) (citing International Union v. General Motors Corp., 497 F.3d 615, 630

(6th Cir. 2007)). “All that the notice must do is ‘fairly apprise ... prospective members of the

class of the terms of the proposed settlement’ so that class members may come to their

own conclusions about whether the settlement serves their interests.” Id.

     The payout term per class member could not be included in the notice because that

term could not be known until the claims process is complete. Further, unlike some

disfavored class action settlement structures, the Settlement Fund here in the amount of

$5,875,000 USD, will be divided completely among approved claims after deducting

administrative expenses, attorneys fees, reimbursement costs and the incentive award, and

does not revert to the Defendant. Plaintiff adequately distinguished those cases on which

this objector relies. See e.g., In re Dry Max Pampers Litig., 724 F.3d 713, 721-22 (6th Cir.

2013) (the court found a settlement giving $2.73 million in attorneys’ fees and $1,000

incentive to the named plaintiff with only limited injunctive relief and an extended refund

                                              15
program to class members was preferential to class counsel and gave only “illusory

injunctive relief” to the unnamed class members.). Finally, with respect to an alleged “clear

sailing” provision, the determination of fees is ultimately made by the Court, not by the

settlement terms.

     When considering the substance of the objections and the number of objections

against the number of filed claims, the Court concludes that the overall response to the

settlement agreement was favorable.

           7. Public Interest

     Due to the large size of the class it is in the public interest to pursue this action

through a settlement, to promote uniformity in judgment, and the efficient administration of

justice.

     The Court finds that overall, the above factors weigh in favor of final approval of the

Settlement Agreement. The settlement agreement is fair, reasonable and adequate. The

action will be dismissed with prejudice and the settlement agreement entered without any

admission of liability, fault or wrongdoing by Defendant. (Settlement Agreement §VII(1), dkt.

35-1.)

     The motion for approval of attorneys’ fee and class representative incentive award is

addressed in a separate opinion and order.




                                             16
III. CONCLUSION

     For the reasons set forth above, the Court GRANTS Defendant’s motion for final

approval of class action settlement. The parties are directed to fund and distribute the

Settlement Fund in accordance with the Settlement Agreement.

     Each settlement class member is bound by the settlement agreement and the

releases set forth therein. The parties may enforce the terms of the settlement agreement

and their respective obligations pursuant to this Order of the Court.

     Judgment of dismissal with prejudice shall be entered pursuant to this order and the

terms of the settlement agreement.



SO ORDERED.

                                          s/Nancy G. Edmunds
                                          Nancy G. Edmunds
                                          United States District Judge


Dated: December 10, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 10, 2018, by electronic and/or ordinary mail.

                                          s/Lisa Bartlett
                                          Case Manager




                                            17
